


STEELCASE INC. INCENTIVE COMPENSATION PLAN
ARTICLE 1.
Establishment, Objectives, and Duration



1.1    Establishment of the Plan. Steelcase Inc., a Michigan corporation
(hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the “Steelcase Inc. Incentive Compensation
Plan” (hereinafter referred to as the “Plan”), as set forth in this document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Shares,
Performance Units, Cash-Based Awards, Phantom Shares and Share-Based Awards.
Notwithstanding any provision in the Plan, to the extent that any Award would be
subject to Section 409A of the Code, no such Award may be granted if it would
fail to comply with the requirements set forth in Section 409A of the Code and
any regulations or guidance promulgated thereunder.


The Plan as hereby amended and restated is effective as of July 15, 2015 (the
“Effective Date”); provided, however, that the Plan as amended and restated
shall be subject to the approval by the shareholders of the Company of the Plan
at the annual meeting for such shareholders on July 15, 2015 (the “2015
Meeting”).


1.2    Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
which are consistent with the Company’s goals and which link the personal
interests of Participants to those of the Company’s shareholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of Participants who make significant contributions to the Company’s
success and to allow Participants to share in the success of the Company.


1.3    Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 18 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan’s provisions under Awards
denominated in Shares, and with respect to all Awards, in no event may an Award
be granted under the Plan on or after the tenth anniversary of the Effective
Date.


ARTICLE 2.
Definitions



Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:


2.1    “Affiliate” shall have the meaning ascribed to such term in Rule 12b‑2 of
the General Rules and Regulations of the Exchange Act.


2.2    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares, Performance Units, Cash-Based Awards,
Phantom Shares or Share-Based Awards.



1

--------------------------------------------------------------------------------




2.3    “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.


2.4    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.


2.5    “Board” or “Board of Directors” means the Board of Directors of the
Company.


2.6    “Cause” means (i) the Participant’s willful and continued failure to
perform substantially his or her duties with the Company or the Affiliate then
employing him or her (other than any such failure resulting from incapacity due
to physical or mental illness), or (ii) the Participant’s willful engaging in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company; provided, that for purposes of this definition, no act
or failure to act, on the Participant’s part, will be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief that his or her action or omission was in the best
interests of the Company or the Affiliate then employing the Participant.


2.7    “Cash-Based Award” means an Award granted to a Participant, as described
in Article 9 herein.


2.8    ”Change in Control” of the Company shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:


(a)
any Person (other than any Initial Holder or Permitted Transferee) (i) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (c) below, and (ii) the combined voting power of the securities of
the Company that are Beneficially Owned by such Person exceeds the combined
voting power of the securities of the Company that are Beneficially Owned by all
Initial Holders and Permitted Transferees at the time of such acquisition by
such Person or at any time thereafter; or



(b)
the following individuals cease for any reason to constitute a majority of the
number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or



(c)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with or involving any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent


2

--------------------------------------------------------------------------------




(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereto), at least fifty-five percent (55%)
of the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or Permitted Transferee) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or


(d)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-five percent (55%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.



However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participant in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).


Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.10    “Committee” means the Compensation Committee of the Board and shall be
comprised entirely of Directors who are considered “outside directors” under
Section 162(m) of the Code.


2.11    “Company” means Steelcase Inc., a Michigan corporation, including any
and all Subsidiaries and Affiliates, and any successor thereto as provided in
Article 22 herein.


2.12    “Competition” means directly or indirectly engaging in competition with
the Company or any subdivision, subsidiary, or affiliate of the Company
(collectively, the “Company Group”) at any time during employment with the
Company Group or during the three (3) year period following termination of
employment with the Company Group, without prior

3

--------------------------------------------------------------------------------




approval of the administrative Committee. A Plan Participant engages in
competition if that person participates directly or indirectly in the
manufacture, design or distribution of any products of the same type as those of
the Company Group, including, but not limited to, office furniture, office
systems or architectural products, or the providing of any related services, for
or on behalf of any person or entity other than the Company and its authorized
dealers, at any location within or without the United States of America. It is
intended that this definition shall be enforced to the fullest extent permitted
by law. If any part of this definition shall be construed to be invalid or
unenforceable, in whole or in part, then such definition shall be construed in a
manner so as to permit its enforceability to the fullest extent permitted by
law.


2.13    “Covered Employee” shall have the meaning set forth in Section 162(m)(3)
of the Code.


2.14    “Director” means any individual who is a member of the Board; provided,
however, that any Director who is employed by the Company or any Subsidiary or
Affiliate shall be considered an Employee under this Plan and, except for
purposes of the definition of “Change in Control” under this Plan, shall not be
considered a Director.


2.15    “Effective Date” shall have the meaning ascribed to such term in Section
1.1 hereof.


2.16    “Employee” means any employee of the Company or its Subsidiaries or
Affiliates. Except for purposes of the definition of “Change in Control” under
this Plan, Directors who are employed by the Company shall be considered
Employees under this Plan.
2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


2.18    “Fair Market Value” shall be the closing sales price per Share for the
date of grant on the principal securities exchange on which the Shares are
traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; if the security is not listed for
trading on a national securities exchange, the fair market value of a security
as determined in good faith by the Board.


2.19    “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.


2.20    “Good Reason” means, if the Participant is a participant under the
Company’s Executive Severance Plan, the definition as set forth therein and for
all other Participants the occurrence, on or after the date of a Change in
Control and without the affected Participant’s written consent, of (i) a
material reduction in the Participant’s base salary and annual bonus
opportunity, (ii) a material adverse alteration in the nature or status of the
Participant’s responsibilities, duties or title from those in effect immediately
prior to the Change in Control, including without limitation, if the Participant
was, immediately prior to the Change in Control, an executive officer of a
public company, the Participant ceasing to be an executive officer of a public
company or (iii) a relocation of the Participant’s principal place of employment
to a location more than fifty (50) miles from the Participant’s principal place
of employment immediately prior to the Change in Control; provided, that the
Participant must provide written notice to the Company stating the circumstances
believed to constitute Good Reason within 60 days of the initial existence of
such circumstances and the Company shall have 30 days to remedy such
circumstance and if not remedied,

4

--------------------------------------------------------------------------------




the Participant may then deliver his or her notice resignation with Good Reason
with a termination of employment effective date no later than 45 days following
the 30-day remedy period.


2.21    “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.


2.22    “Initial Holder” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.


2.23    “Insider” shall mean an individual who is, on the relevant date, an
officer, director or more than ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.


2.24    “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.


2.25    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6 herein.


2.26    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.27    “Participant” means an Employee, Director, or other individual
designated by the Board who has been selected to receive an Award or who has an
outstanding Award granted under the Plan.


2.28    “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).


2.29    “Performance Period” shall have the meaning set forth in Article 8
herein.


2.30    “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.


2.31    “Performance Unit” means an Award granted to a Participant, as described
in Article 9 herein.


2.32    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Board, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.


2.33    “Permitted Transferee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company and include a Permitted
Trustee solely in its capacity as a trustee of a Permitted Trust.



5

--------------------------------------------------------------------------------




2.34    “Permitted Trust” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.


2.35    “Permitted Trustee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.


2.36    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


2.37    “Phantom Shares” means an Award granted to a Participant pursuant to
Article 10 herein.


2.38    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.


2.39    “Share-Based Award” means an Award granted to a Participant pursuant to
Article 11 herein.


2.40    “Shares” means the shares of Class A Common Stock of the Company.


2.41    “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to the terms of
Article 7 herein.


2.42    “Subsidiary” means any corporation, partnership, joint venture, or other
entity in which the Company has a fifty percent (50%) or greater voting
interest.


2.43    “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).


ARTICLE 3.
Administration



3.1    General. The Plan shall be administered by the Board and the Board may
delegate its responsibility to the Committee. The members of the Committee shall
be appointed from time to time by, and shall serve at the discretion of, the
Board of Directors. The Board may delegate to the Committee any or all of the
administration of the Plan; provided, however, that the administration of the
Plan with respect to Awards granted to Directors may not be so delegated. To the
extent that the Board has delegated to the Committee any authority and
responsibility under the Plan, all applicable references to the Board in the
Plan shall be to the Committee. The Committee shall have the authority to
delegate administrative duties to Employees, officers or Directors of the
Company or any other committee approved by the Committee.



6

--------------------------------------------------------------------------------




3.2    Authority of the Board. Except as limited by law or by the Certificate of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board shall have full power to select Employees and Directors and other
individuals who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; and (subject to the provisions of Article 18
herein) amend the terms and conditions of any outstanding Award as provided in
the Plan. Further, the Board shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law
(and subject to Section 3.1 herein), the Board may delegate its authority as
identified herein.


3.3    Decisions Binding. All determinations and decisions made by the Board or
the Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board or the Committee shall be final, conclusive and binding
on all persons, including the Company, its shareholders, Directors, Employees,
Participants, and their estates and beneficiaries.


ARTICLE 4.
Shares Subject to the Plan and Maximum Awards



4.1    Number of Shares Available for Grants. Subject to adjustment as provided
in Article 17 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be 25,000,000 Shares that were originally
authorized pursuant to the Plan as amended and restated as of February 27, 2010
of which approximately 8,777,944 Shares remain available as of May 25, 2015 in
addition to any Shares that may be added back pursuant to the terms herein. No
more than 6,000,000 of which may be granted in the form of Shares of Restricted
Stock. Shares available under the Plan shall be now or hereafter issued or
authorized but unissued. For purposes of this Article 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Shares that are subject to or underlie Awards
which expire or for any reason are cancelled, terminated, forfeited, fail to
vest, or for any other reason are not paid or delivered under the Plan shall
again be available for issuance in connection with future Awards granted under
the Plan. Shares purchased on the open market with cash proceeds generated by
the exercise of an Option will not increase or replenish the number of Shares
available for grant. In the event that Shares are delivered in respect of an
Award, all of the Shares subject to the Award (including any Shares used to
satisfy applicable tax withholding obligations) shall be considered in
calculating the maximum number of Shares available for delivery under the Plan.
Shares surrendered or withheld as payment of either the exercise price of an
Award and/or withholding taxes in respect of such an Award shall be counted
against the share limits of this Plan and shall not again be available for
issuance in connection with future Awards. The foregoing adjustments to the
Share limits are subject to any applicable limitations under Code Section 162(m)
with respect to Awards intended as performance-based compensation thereunder.


4.2    Maximum Awards. Unless and until the Board determines that an Award shall
not qualify for the Performance-Based Exception, the following rules shall apply
to grants of such Awards under the Plan:


(a)
Stock Options: The maximum aggregate number of Shares that may be granted in the
form of Stock Options, pursuant to any Award granted in any one fiscal year to
any one single Participant shall be five hundred thousand (500,000).


7

--------------------------------------------------------------------------------






(b)
SARs: The maximum aggregate number of Shares that may be granted in the form of
Stock Appreciation Rights, pursuant to any Award granted in any one fiscal year
to any one single Participant shall be five hundred thousand (500,000).



(c)
Restricted Stock: The maximum aggregate grant with respect to Awards of
Restricted Stock granted in any one fiscal year to any one Participant shall be
two hundred and fifty thousand (250,000).



(d)
Performance Shares/Performance Units and Cash-Based Awards: The maximum
aggregate payout (determined as of the end of the applicable Performance Period)
with respect to Cash-Based Awards or Awards of Performance Shares or Performance
Units granted in any one fiscal year to any one Participant shall be equal to
the value of seven hundred and fifty thousand (750,000) Shares.



(e)
Phantom Shares: The maximum aggregate payout (determine at the end of the
applicable Performance Period) with respect to Phantom Shares granted in any one
fiscal year to any one Participant shall be equal to the value of seven hundred
and fifty thousand (750,000) Shares.



(f)
Other Share-Based Awards: The maximum aggregate number of Shares that may be
granted in the form of other Share-Based Awards, pursuant to any Award granted
in any one fiscal year to one single Participant shall be two hundred and fifty
thousand (250,000).



ARTICLE 5.
Eligibility and Participation



5.1    Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors, and other individuals designated by the Board.


5.2    Actual Participation. Subject to the provisions of the Plan, the Board
may, from time to time, select from all eligible Employees, Directors, and other
individuals designated by the Board, those to whom Awards shall be granted and
shall determine the nature and amount of each Award.


ARTICLE 6.
Stock Options



6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Board; provided,
however, (a) that no Director shall be granted any ISO and (b) that any Option
designed to qualify for the Performance-Based Exception shall be granted only by
the Committee.


6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, termination and transferability
rights, and such other provisions as the Board shall determine. The Award
Agreement also shall specify whether the Option is

8

--------------------------------------------------------------------------------




intended to be an ISO within the meaning of Code Section 422, or an NQSO whose
grant is intended not to fall under the provisions of Code Section 422.


6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be at least equal to one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.


6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Board shall determine at the time of grant; provided, however,
that no Option shall be exercisable later than the tenth (10th) anniversary date
of its grant.


6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Board shall in each instance approve, which need not be the same for each
grant or for each Participant.


6.6    Payment. Unless otherwise determined by the Board, Options granted under
this Article 6 shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.


The Option Price upon exercise of any Option shall be payable to the Company in
full in one of the following manners: (a) in cash or its equivalent, or (b) to
the extent so provided by the Board, by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price or by withholding from issuance upon exercise the Shares with an
aggregate Fair Market Value equal to the total Option Price, or (c) by a
combination of (a) and (b).


The Board also may allow cashless exercise as permitted under Federal Reserve
Board’s Regulation T, subject to applicable securities law restrictions, or by
any other means which the Board determines to be consistent with the Plan’s
purpose and applicable law.


Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment, the Company
shall deliver to the Participant, in the Participant’s name, Share certificates
in an appropriate amount based upon the number of Shares purchased under the
Option(s) or other appropriate documentation of acquisition of such Shares.


6.7    Restrictions on Share Transferability. The Board may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.


ARTICLE 7.
Stock Appreciation Rights




9

--------------------------------------------------------------------------------




7.1    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Board. The Board may grant Freestanding SARs, Tandem SARs, or
any combination of these forms of SAR.


The Board shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The grant price of a Freestanding SAR shall be at least equal to one hundred
percent (100%) of the Fair Market Value of a Share on the date of grant of the
SAR. The grant price of Tandem SARs shall equal the Option Price of the related
Option.
7.2    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.


Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.


7.3    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Board, in its sole discretion, imposes upon
them.


7.4    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Board shall determine.


7.5    Term of SARs. The term of a SAR granted under the Plan shall be
determined by the Board, in its sole discretion; provided, however, that such
term shall not exceed ten (10) years.


7.6    Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(a)
the difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by



(b)
the number of Shares with respect to which the SAR is exercised.



At the discretion of the Board, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof. The Board’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.



10

--------------------------------------------------------------------------------




ARTICLE 8.
Restricted Stock



8.1    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Board, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Board shall determine;
provided, however, that Shares of Restricted Stock designed to qualify for the
Performance-Based Exception shall be granted only by the Committee.


8.2    Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Board shall determine.


8.3    Other Restrictions. The Board shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals
(Company-wide, divisional, and/or individual), time-based restrictions on
vesting following the attainment of the performance goals, and/or restrictions
under applicable federal or state securities laws. The time period during which
the performance goals must be met shall be called a “Performance Period.” The
performance goals with respect to Awards designed to qualify for the
Performance-Based Exception shall be established in writing by the Committee
prior to the earlier of (a) ninety (90) days after the commencement of the
Performance Period or (b) the date on which 25% of the Performance Period will
elapse; provided, that in either case, achievement of the performance goals is
substantially uncertain on such date.


The Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied; provided, however,
that Shares shall not be delivered with respect to Awards designed to qualify
for the Performance-Based Exception prior to the Committee’s certification, in
writing, that the performance goals relating to such Awards have been satisfied.


Except as otherwise provided in this Article 8 or otherwise determined by the
Board, Shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan shall become freely transferable by the Participant after the
last day of the applicable Period of Restriction.


8.4    Voting Rights. Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.


8.5    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the Shares while they
are so held. The Board may apply any restrictions to the dividends that the
Board deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Shares of Restricted Stock is intended to
comply with the requirements of the Performance-Based Exception, the Board may
apply any restrictions it deems appropriate to the payment of dividends declared
with respect to such Shares of Restricted Stock, including, without limitation,
that the dividends and/or the Shares of Restricted Stock maintain eligibility
for the Performance-Based Exception.

11

--------------------------------------------------------------------------------






ARTICLE 9.
Performance Units, Performance Shares, and Cash-Based Awards



9.1    Grant of Performance Units/Shares and Cash-Based Awards. Subject to the
terms of the Plan, Performance Units, Performance Shares and/or Cash-Based
Awards may be granted at any time or from time to time, as shall be determined
by the Board; provided, however, that Performance Units, Performance Shares
and/or Cash-Based Awards designed to qualify for the Performance-Based Exception
shall be granted only by the Committee.


9.2    Award Agreement. Each Performance Unit, Performance Share and/or
Cash-Based Awards grant shall be evidenced by an Award Agreement that shall
specify the Performance Period(s) and such other provisions as the Board shall
determine.


9.3    Value of Performance Units/Shares and Cash-Based Awards. Each Performance
Unit shall have an initial value that is established by the Board at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. Each Cash-Based Award shall have a
value as may be determined by the Board. The Board shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the number and/or value of Performance Units/Shares and Cash-Based
Award that will be paid out to the Participant. The performance goals with
respect to Awards designed to qualify for the Performance-Based Exception shall
be established in writing by the Committee prior to the earlier of (a) ninety
(90) days after the commencement of the Performance Period or (b) the date on
which 25% of the Performance Period will elapse; provided, that in either case,
achievement of the performance goals is substantially uncertain on such date.


9.4    Earning of Performance Units/Shares and Cash-Based Awards. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Shares and Cash-Based Awards shall be entitled to
receive payment with respect to the number and value of Performance Units/Shares
and of Cash-Based Awards earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.


9.5    Form and Timing of Payment of Performance Units/Shares and Cash-Based
Awards. Payment of earned Performance Units/Shares and Cash-Based Awards shall
be made in lump-sum payments at such time or times designated by the Board
following the close of the applicable Performance Period, but in no event later
than 2 ½ months following the end of the calendar year in which the Performance
Period closes. Subject to the terms of this Plan, the Board, in its sole
discretion, may pay earned Performance Units/Shares and Cash-Based Awards in the
form of cash or in Shares (or in a combination thereof) which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares and
Cash-Based Awards at the close of the applicable Performance Period plus or
minus any investment return from the close of the Performance Period to the date
of payment as determined by the Board in its discretion; provided, however, that
payment shall not be made with respect to Awards designed to qualify for the
Performance-Based Exception prior to the Committee’s certification, in writing,
that the performance goals relating to such Awards have been satisfied. Such
Shares may be granted subject to any restrictions deemed appropriate by the
Board. The determination of the Board with respect to the form and timing of
payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.



12

--------------------------------------------------------------------------------




At the discretion of the Board and subject to the requirements of Section 409A
of the Code, Participants may be entitled to receive any dividends declared with
respect to Shares which have been earned in connection with grants of
Performance Units and/or Performance Shares which have been earned, but not yet
distributed to Participants (such dividends shall be subject to the same
accrual, forfeiture, and payout restrictions as those that apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 8.5
herein). In addition, Participants may, at the discretion of the Board, be
entitled to exercise their voting rights with respect to such Shares.


ARTICLE 10.
Phantom Shares



10.1    Grant of Phantom Shares. Subject to the terms of the Plan, Phantom
Shares may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Board;
provided, however, that Phantom Shares designed to qualify for the
Performance-Based Exception shall be granted only by the Committee.


10.2    Award Agreement. Each Phantom Share grant shall be evidenced by an Award
Agreement that shall specify the terms and conditions of such Award and such
other provisions as the Board shall determine.


10.3    Value of Phantom Shares. Each Phantom Share shall have an initial value
equal to the Fair Market Value of a Share on the date of grant. The Board shall
establish the terms and conditions of such Award, including any vesting
provisions and performance goals. The performance goals with respect to Awards
designed to qualify for the Performance-Based Exception shall be established in
writing by the Committee prior to the earlier of (a) ninety (90) days after the
commencement of the Performance Period or (b) the date on which 25% of the
Performance Period will elapse, provided, that in either case, achievement of
the performance goals is substantially uncertain on such date.


10.4    Earning of Phantom Shares. Subject to the terms of this Plan, the holder
of any vested Phantom Shares shall be entitled to receive payout on the number
and value of Phantom Shares earned by the Participant over the Performance
Period, to be determined by the extent to which the corresponding performance
goals have been achieved.


10.5    Form and Timing of Payment of Phantom Shares. Payment of earned Phantom
Shares shall be made in a single lump sum at such time as designated by the
Board, but in no event later than 2 ½ months following the end of the calendar
year in which the Phantom Shares vest. Subject to the terms of this Plan, the
Board, in its sole discretion, may pay earned Phantom Shares in the form of cash
or in Shares (or in a combination thereof) which have an aggregate Fair Market
Value equal to the value of the earned Phantom Shares at such time as designated
by the Board; provided, however, that payment shall not be made with respect to
Awards designed to qualify for the Performance-Based Exception prior to the
Committee’s certification, in writing, that the performance goals relating to
such Awards have been satisfied. Such Shares may be granted subject to any
restrictions deemed appropriate by the Board. The determination of the Board
with respect to the form of payout of such Awards shall be set forth in the
Award Agreement pertaining to the grant of the Award.


At the discretion of the Board and subject to the requirements of Section 409A
of the Code, Participants may be entitled to receive any dividends declared with
respect to Shares which have been earned in connection with grants of Phantom
Shares which have been earned, but not yet distributed to Participants (such
dividends shall be subject to the same accrual,

13

--------------------------------------------------------------------------------




forfeiture, and payout restrictions as those that apply to dividends earned with
respect to Shares of Restricted Stock, as set forth in Section 8.5 herein).


ARTICLE 11.
Other Share-Based Awards



Subject to the terms of the Plan, the Board may grant other Share-Based Awards
under this Plan, including without limitation, those Awards pursuant to which
Shares are acquired or may in the future be acquired and including Awards of
dividend equivalents. The Board, in its sole discretion, shall determine the
terms and conditions of such other Share-Based Awards.


ARTICLE 12.
Performance Measures



Unless and until the Board proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
12, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards which are designed to qualify for the Performance-Based
Exception, the performance measure(s) to be used for purposes of such grants
shall be based on one or more of the following criteria:


(a)
earnings per share;

(b)
net income (before or after taxes);

(c)
return measures (including, but not limited to, assets, equity, sales,
investment, return on invested capital (“ROIC”) or internal rate of return);

(d)
cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), or cumulative cash
flow per share);

(e)
earnings before or after taxes (including, but not limited to, earnings before
all or any interest, taxes, depreciation and/or amortization (“EBIT”, “EBITA”,
“EBITDA”);

(f)
gross revenues or sales;

(g)
operating profit (including, but not limited to, net operating profit after
taxes (“NOPAT”);

(h)
margins (including, but not limited to, gross margin, operating margin or
pre-tax profit margin);

(i)
operating expenses;

(j)
working capital;

(k)
share price (including, but not limited to, growth measures, total shareholder
return (“TSR”) and relative total shareholder return);

(l)
dividend payments;

(m)
implementation or completion of critical projects or processes;

(n)
strategic business criteria, consisting of one or more objectives based on
meeting specified market share, market penetration, product launch, inventory
goals, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, productivity ratios, expense targets or cost reduction
goals, and budget comparisons;

(o)
personal professional objectives, including any of the foregoing performance
goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, management


14

--------------------------------------------------------------------------------




succession plans, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and
(p)
any combination of, or a specified increase or decrease in, any of the
foregoing.



Where applicable, the performance goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or Affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee.


The Board (or the Committee with respect to Awards designed to qualify for the
Performance-Based Exception) shall have the discretion to adjust the
determinations of the degree of attainment of the preestablished performance
goals; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception, may not be adjusted upward (the Committee shall
retain the discretion to adjust such Awards downward). Nevertheless, the Board
(or the Committee with respect to Awards designed to qualify for the
Performance-Based Exception) shall make appropriate adjustments in the
performance goals under an Award to reflect the impact of the following
extraordinary items not reflected in such goals: (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature of infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations
that do not qualify as a segment of a business as defined in APB Opinion No. 30,
and (6) such other items as may be prescribed by Section 162(m) of the Code and
the Treasury regulations thereunder as may be in effect from time to time, and
any amendments, revisions or successor provisions and any changes thereto. The
Board (or the Committee with respect to Awards designed to qualify for the
Performance-Based Exception) shall have full authority and discretion to, from
time to time, as the Board deems necessary or appropriate, modify the accounting
principles and components applied in the determination of the degree of
attainment of the preestablished performance goals with respect to all Awards.


In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing performance measures without obtaining
shareholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining shareholder approval. In addition, in the
event that the Board determines that it is advisable to grant Awards which shall
not qualify for the Performance-Based Exception, the Board may make such grants
without satisfying the requirements of Code Section 162(m).


ARTICLE 13.
Beneficiary Designation



Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company

15

--------------------------------------------------------------------------------




during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.


ARTICLE 14.
Deferrals



The Board may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock, or the satisfaction
of any requirements or goals with respect to Performance Units/Shares. If any
such deferral election is required or permitted, the Board shall, in its sole
discretion, establish rules and procedures for such payment deferrals and such
deferrals shall comply with Section 409A of the Code and any regulations or
guidance promulgated thereunder.


ARTICLE 15.
Rights of Employees/Directors



15.1    Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.


15.2    Participation. No Employee or Director shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.


15.3    Termination of Employment/Directorship/Relationship. Each Participant’s
Award Agreement shall set forth the extent to which the Participant shall have
the right to exercise and/or receive payment for any Award following termination
of the Participant’s employment or directorship with the Company, or termination
of relationship with the Company. Such provisions shall be determined in the
sole discretion of the Board, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among Awards and may reflect
distinctions based on the reasons for termination.


15.4    Competition. In the event the Participant engages in any Competition
with the Company, the Participant immediately and permanently forfeits the right
to exercise and/or receive payment for any Award, whether or not vested. The
Participant must return to the Company the Participant’s gain resulting from
Options exercised at any time within the twelve-month period preceding the date
the Participant became engaged in competition with the Company.


15.5    Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement or determined by the Board, Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of decent and distribution. Further, except as otherwise provided in
a Participant’s Award Agreement or determined by the Board, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s legal representative.


ARTICLE 16.
Change in Control




16

--------------------------------------------------------------------------------




16.1    Change in Control Treatment of Outstanding Awards. Unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges:


(a)
Performance Awards. In the event that a Change in Control occurs during a
Performance Period,



(i)
all outstanding Awards, other than the Cash-Based Awards, subject to
performance-based vesting shall, immediately prior to the Change in Control, (I)
be converted to an Award with a number of Shares underlying such Award equal to
the greater of (x) the number of Shares earned as determined using the
applicable performance achieved through the date of the Change in Control, as
determined by the Committee in its sole discretion or (y) the target number of
Shares, (II) cease to be subject to the achievement of performance criteria and
(III) vest in full at the end of the Performance Period provided the Participant
is employed by or is providing services to the Company or any Affiliate on such
date; and

(ii)
all outstanding Cash-Based Awards subject to performance-based vesting shall,
immediately prior to the Change in Control, (I) be converted to a Cash-Based
Award equal to the greater of (x) an amount of cash earned as determined using
the applicable performance achieved through the date of the Change in Control,
as determined by the Committee in its sole discretion or (y) the target level of
cash, (II) cease to be subject to the achievement of performance criteria, (III)
during the remainder of the Performance Period, be credited with such reasonable
interest rate as the Committee shall determine (and until the Committee
determines otherwise, such interest rate shall equal the three-year U.S.
Treasury rate, as adjusted for the Company’s credit rating as of the end of the
Company’s fiscal year prior to the Change in Control) and (IV) vest in full at
the end of the Performance Period provided the Participant is employed by or is
providing services to the Company or any Affiliate on such date.



(b)
Assumption/Substitution of Awards. Unless otherwise determined by the Board
and/or evidenced in an Award Agreement, with respect to each outstanding Award
that is assumed or substituted in connection with a Change in Control, in the
event that (1) a Change in Control occurs and (2) the Participant’s employment
or service is terminated by the Company, its successor or affiliate thereof
without Cause or the Participant resigns with Good Reason, in either case, on or
after the effective date of the Change in Control but prior to twenty-four (24)
months following such Change in Control, then:

(i)
Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;

(ii)
Any restriction periods and restrictions imposed on all outstanding Awards of
Restricted Stock, Performance Units, Performance Shares, and Cash-Based Awards
and Share-Based Awards shall lapse and be settled as soon as reasonable
practicable, but in no event later than ten (10) days following such termination
of employment; and

(iii)
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the


17

--------------------------------------------------------------------------------




Company determines any Award constitutes deferred compensation subject to
Section 409A of the Code, then the vesting of such Award shall be accelerated as
of the date of termination of employment, but the Company shall pay such Award
on its scheduled payment date (which may be a “separation from service” within
the meaning of Section 409A of the Code), but in no event more than 90 days
following the scheduled payment date.
(c)
No Assumption/Substitution of Awards. Unless otherwise determined by the Board
and/or evidenced in an Award Agreement, with respect to each outstanding Award
that is not assumed or substituted in connection with a Change in Control,
immediately upon the occurrence of the Change in Control,

(i)
Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;

(ii)
Any restriction periods and restrictions imposed on all outstanding Awards of
Restricted Stock, Performance Units, Performance Shares, and Cash-Based Awards
and Share-Based Awards shall lapse and be settled as soon as reasonable
practicable, but in no event later than ten (10) days following the Change in
Control; and

(iii)
Notwithstanding anything to the contrary, if the Company determines any Award
constitutes deferred compensation subject to Section 409A of the Code, then to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the vesting of such Award shall be accelerated
as of the effective date of the Change in Control in accordance with clauses (i)
and (ii) above, but the Company shall pay such Award on its scheduled payment
date, but in no event more than 90 days following the scheduled payment date.

(d)
Assumed/Substituted. For purposes of this Section 16.1, the Awards shall be
considered assumed or substituted for if, following the Change in Control, (i)
any adjustments necessary to preserve the intrinsic value of the Participant’s
outstanding Awards have been made, and the Company’s acquirer or successor, as
applicable, irrevocably assumes the Company’s obligations under this Plan or
(ii) such acquirer or successor replaces the Participant’s outstanding Awards
with Awards having substantially the same intrinsic value and having terms and
conditions no less favorable to the Participant than those applicable to the
Participant’s Awards immediately prior to the Change in Control. In addition,
the Awards shall be considered assumed or substituted for only if any equity
based Awards, after the Change in Control, relate to common stock of the
Company’s acquirer or successor which is publicly held and widely traded on an
established stock exchange. In respect of any Awards that are assumed or
substituted and are converted into deferred cash awards, during the remainder of
the applicable period prior to payment of such Award, the deferred cash award
shall be credited with such reasonable interest rate as the Committee shall
determine immediately prior to the Change in Control (and until the Committee
determines otherwise, such interest rate shall equal the three-year U.S.
Treasury rate, as adjusted for the Company’s credit rating as of the end of the
Company’s fiscal year prior to the Change in Control).

(e)
Cashout of Awards. Notwithstanding any other provision of the Plan, in the event
of a Change in Control in which the consideration paid to the holders of Shares
is solely cash, the Board may, in its discretion to the extent such treatment
does not result in tax penalties under Section 409A of the Code, provide that
each Award shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a payment in an amount equal to (i) the excess of the consideration
paid per Share in the Change in Control over the exercise


18

--------------------------------------------------------------------------------




or purchase price (if any) per Share subject to the Award multiplied by (ii) the
number of Shares granted under the Award.
16.2    Termination, Amendment, and Modifications of Change in Control
Provisions. Notwithstanding any other provision of this Plan (but subject to the
limitations of Section 18.3 hereof) or any Award Agreement provision, the
provisions of this Article 16 may not be terminated, amended, or modified on or
after the date of a Change in Control to affect adversely any Award theretofore
granted under the Plan without the prior written consent of the Participant with
respect to said Participant’s outstanding Awards; provided, however, the Board
may terminate, amend, or modify this Article 16 at any time and from time to
time prior to the date of a Change in Control.


ARTICLE 17.
Change in Capitalization



In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, separation,
including a spin off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, the Board shall make such adjustment in the number
and class of Shares which may be delivered under Article 4, in the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Plan, and in the Award limits set forth in Article 4 as it determines to be
appropriate and equitable, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number; provided, further, that no such
adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section.


ARTICLE 18.
Amendment, Modification, and Termination



18.1    Amendment, Modification, and Termination. Subject to Sections 18.3 and
18.4, the Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part; provided, that no amendment shall be
made without shareholder approval if such approval is necessary to comply with
any applicable tax or regulatory requirements. Prior to such approval, Awards
may be made under the Plan expressly subject to such approval.


18.2    Adjustment of Awards. The Board (or its delegate) may make adjustments
in the terms and conditions of, and the criteria included in, any Award in any
situation it deems appropriate, as long as the adjustment of such Award does not
adversely affect the holder; provided, that no such adjustment shall be
authorized to the extent that such authority would be inconsistent with the
Plan’s meeting the requirements of Section 162(m) or 409A of the Code.


18.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary (but subject to Article 16, 17, 19 and 23 hereof), no
termination, amendment, or modification of the Plan shall adversely affect
in any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award.


18.4    Compliance with Code Section 162(m). At all times when Code Section
162(m) is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Board determines that such compliance is not desired with respect to any Award
or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code

19

--------------------------------------------------------------------------------




Section 162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Board may, subject to this Article 18, make any
adjustments it deems appropriate.


18.5    Prohibition on Repricing. Subject to limitations imposed by Section 409A
of the Code or other applicable law, in no event shall the exercise price with
respect to an Award be reduced following the grant of an Award, nor shall an
Award be cancelled in exchange for a replacement Award with a lower exercise
price or in exchange for another type of Award or cash payment without
shareholder approval.


ARTICLE 19.
Clawback



If the Company’s financial results are materially restated, the Committee may
review the circumstances surrounding the restatement and determine whether and
which Participants will be required to forfeit the right to receive any future
Awards or other equity based incentive compensation under the Plan and/or repay
any Awards or cash payments determined by the Committee to have been
inappropriately received by the Participant. If the Company’s financial results
are restated due to fraud, any Participant who the Committee determines
participated in or is responsible for the fraud causing the need for the
restatement, forfeits the right to receive any future Awards or other equity
based incentive compensation under the Plan and must repay any Awards or cash
payments in excess of the amounts that would have been received based on the
restated financial results. Any repayments required under this Article 19 must
be made by the Participant within ten (10) days following written demand from
the Company. This Article 19 applies only to Participants in the Plan who also
participate in the Steelcase Inc. Executive Severance Plan.


ARTICLE 20.
Withholding



20.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.


20.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Board, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Board, in its sole discretion, deems appropriate.


ARTICLE 21.
Indemnification



Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in

20

--------------------------------------------------------------------------------




satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation of Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
ARTICLE 22.
Successors



All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 23.
Legal Construction



23.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


23.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


23.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


23.4    Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions or Rule 16b-3 or
its successors under the 1934 Act. To the extent any provision of the plan or
action by the Board fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Board.


23.5    Section 409A. The intent of the parties is that payments and benefits
under this Plan comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Plan shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
a Participant shall not be considered to have terminated employment with the
Company for purposes of this Plan unless the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Plan shall be construed as a separate identified payment for purposes of
Section 409A of the Code, and any payments described in this Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan (or any other plan or agreement of the Company)

21

--------------------------------------------------------------------------------




during the six-month period immediately following a Participant’s separation
from service shall instead be paid on the first business day after the date that
is six months following the Participant’s separation from service (or death, if
earlier). The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Section 409A of the Code. The Company makes no
representation that any or all of the payments described in this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. Each
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.


23.6    Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Michigan.


ARTICLE 24.
Execution



IN WITNESS WHEREOF, Steelcase Inc. has caused this Plan, captioned “Steelcase
Inc. Incentive Compensation Plan,” as amended and restated effective as of July
15, 2015, to be executed by its duly authorized officer this 15th day of July,
2015.


STEELCASE INC.
 



By: 
/s/ Lizbeth O'Shaughnessy
 
Lizbeth O'Shaughnessy

Its:
Senior Vice President, Chief Administrative Officer, General Counsel and
Secretary








22